Lewis, J.
1. A deed founded partly on love and affection, and partly upon a binding promise by the grantees to pay off all the existing indebtedness of the grantor, is not one based on a purely voluntary consideration, and when by mistake the description of the premises intended to be conveyed is erroneously set forth in such deed, the same may be reformed.
2. There was “ no conflict in the evidence, and that introduced, with all reasonable deductions or inferences therefrom,” demahded the verdict of which complaint is made; and consequently there was no error in directing the jury to find for the plaintiffs. Civil Code, § 5331.

Judgment affirmed.


All the Justices concurring.